DETAILED ACTION
Status of Claims:
Claims 1, 13-23 and 32-38 are pending.
Claim 1 is amended.
Claims 32-38 are new.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed 1/15/2021, with respect to the rejection(s) of claim(s) 1 and 13-29 under 35 UCS 112a and a double patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scheimann et al (US 2006/0006116). The rejections are withdrawn in view of the amendment, however the amended claims are disclosed by Scheimann.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 32:
	The claim ends in the word “comprising” it is not clear what the anionic polymer is being limited to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1, 13-15, and 32-38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Scheimann et al (US 2006/0006116).

Regarding Claim 1:
	Scheimann teaches the method of processing thin stillage in an ethanol refining operation comprising treating the thin stillage upstream of a concentration or evaporation step with an aid comprising an anionic flocculant (anionic polymer), thereby forming a treated thin stillage (see para. 0013); and clarifying the treated thin stillage via flotation (see para. 0060), thereby forming a clarified thin stillage and a float layer comprising oil and solids; wherein the aid does not include an emulsifying agent (no emulsifying agent is required) (see para. 0013).

Regarding Claim 13:
	Scheimann teaches the method of claim 1, further comprising aging the treated thin stillage from 0.5 hours to 10 hours prior to the clarifying (5 hours) (see para. 0081).

Regarding Claim 14:	
	Scheimann teaches the method of claim 1, wherein the flotation is selected from dissolved air flotation and induced air flotation (see para. 0060).

Regarding Claim 15:
	Scheimann teaches the method of claim 14, wherein the flotation is dissolved air flotation (see para. 0060).

Regarding Claim 32:
	Scheimann teaches the method of claim 1, wherein the anionic flocculant is an anionic polymer comprising (see para. 0013).

Regarding Claim 33:
	Scheimann teaches the method of claim 1, wherein the anionic flocculant is a copolymer of acrylamide and acrylic acid (see para. 0034).

Regarding Claim 34:
	Scheimann teaches the method of claim 33, wherein the copolymer comprises an anionic charge of about 30 to about 70 mole percent (see para. 0033).

Regarding Claim 35:
	Scheimann teaches the method of claim 1, wherein the anionic flocculant is a terpolymer of acrylamide, sodium acrylate, and sodium methacrylate (see para. 0037).

Regarding Claim 36:
	Scheimann teaches the method of claim 35, wherein the terpolymer comprises an anionic charge of about 1 to about 50 mole percent (see para. 0038).

Regarding Claim 37:


Regarding Claim 38:
	Scheimann teaches the method of claim 1, wherein the anionic flocculant is added to the thin stillage in an amount of about 50 to about 500 ppm (see para. 0045).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheimann et al (US 2006/0006116) as applied to claim 14 above, and further in view of Shyadligeri et al (US 2008/0135492).

Regarding Claim 14:
	Scheimann teaches the method of claim 14.
	Scheimann does not teach induced air flotation.
	Shyadligeri teaches a method for separating coagulated solids comprising induced air flotation and that the induced air flotation is substitutable with dissolved air flotation (see para. 0021).
	Scheimann and Shyadligeri are analogous inventions in the art of separating coagulated particles. It would have been obvious to one skilled in the art at the time of invention to replace the flotation of Scheimann with induced air flotation, as taught by Shyadligeri, because it is the simple substitution of one know flotation separation with another flotation separation obviously resulting in the separation of solids with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Claims 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheimann et al (US 2006/0006116) in view of Prevost et al (US 2004/0087808).

Regarding Claim 17:
	Scheimann teaches the method of claim 1.
	Scheimann does not teach separating the oil from the solids of the float layer. Scheimann further teaches that solids can be separated and subsequently dried from the whole stillage and that the solids can be used as a nutrient source for animal feed (see para. 0003). It would therefore have been obvious to one skilled in the art to add an additional separation step to the oil and solids stream because it is known that solids can be separated from a liquid stream and because the solids are a useful product stream (see para. 0003).
	Additionally Prevost teaches sending the solids separated from the thin stillage to be dried along with the solids separated from the whole stillage or sent to an oil removal step with the wet distillers grain (see para. 0023).
	Scheimann and Prevost are analogous inventions in the art of treating thin stillage. It would have been obvious to one skilled in the art to remove the oil from the float layer (solids) of Scheimann, as disclosed by Prevost, because it is the simple addition of a known separation step to a known product steam, obviously resulting in a dried solids product.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007),  MPEP § 2143, A.).

Regarding Claim 18:
	Scheimann, as previously modified, teaches the method of claim 17, further comprising recovering the oil (oil is decanted therefore it is recovered) (see Prevost para. 0023).

Regarding Claim 19:
	Scheimann, as previously modified, teaches the method of claim 17, wherein the separating the oil from the solids of the float layer is performed via heating (drying) and mechanical processing (centrifugation and decanting) (see Prevost para. 0023).

Regarding Claim 20:
	Scheimann, as previously modified teaches the method of claim 19, wherein the mechanical processing is performed via at least one of a decanter (decanting) (see Prevost para. 0023), a tricanter, and a stacked disk centrifuge.

Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheimann et al (US 2006/0006116) in view of Prevost et al (US 2004/0087808) as applied to claim 19 above, and further in  view of Winsness et al (USPN 7,608,729).

Regarding Claim 21:
	Scheimann, as previously modified teaches the method of claim 19.

	Winsness teaches oil recovery from thin stillage in a stacked disk centrifuge (disk stack centrifuge) (see col. 4 lines 53-56).
	Scheimann, Prevost, and Winsness are analogous inventions in the process of treating thin stillage. It would have been obvious to one skilled in the art to replace the mechanical processing of Scheimann (as modified by Prevost) with the stacked disk centrifuge of Winsness because it allows the oil to be recovered in a useable manner (see Winsness col. 4 lines 53-67) and because it is the simple substitution of one known oil separation device with another known oil separation device, obviously resulting in a separated oil stream with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 22:
	Scheimann, as previously modified teaches the method of claim 19.
	The combination does not teach that the heating and mechanical processing is performed at a temperature from about 150°F to about 220°F.
	Winsness teaches oil recovery from thin stillage in a stacked disk centrifuge (disk stack centrifuge) performed at a temperature between about 150 and 212°F (see col. 4 lines 53-56).
	Scheimann, Prevost, and Winsness are analogous inventions in the process of treating thin stillage. It would have been obvious to one skilled in the art to replace the mechanical 

Regarding Claim 23:
	Scheimann, as previously modified teaches the method of claim 19.
	The combination does not teach that the heating and mechanical processing is performed at a temperature from about 150°F to about 212°F.
	Winsness teaches oil recovery from thin stillage in a stacked disk centrifuge (disk stack centrifuge) performed at a temperature between about 150 and 212°F (see col. 4 lines 53-56).
	Scheimann, Prevost, and Winsness are analogous inventions in the process of treating thin stillage. It would have been obvious to one skilled in the art to replace the mechanical processing of Scheimann (as modified by Prevost) with the stacked disk centrifuge at a temperature between about 150 and 212°F of Winsness because it allows the oil to be recovered in a useable manner (see Winsness col. 4 lines 53-67) and because it is the simple substitution of one known oil separation device with another known oil separation device, obviously resulting in a separated oil stream with an expectation of success. The simple 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/18/2021